      Case 2:13-cv-04066-PBT Document 196 Filed 05/30/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON COLLURA,                              :
                                            :
           Plaintiff,                       :
                                            :            CIVIL ACTION
     v.                                     :
                                            :            NO. 13-4066
NICHOLAS JAMES FORD, et al.,                :
                                            :
           Defendants.                      :

                                        ORDER

     AND NOW, this __30th__ day of May, 2019, upon consideration of the following:

     1.    The Court’s September 18, 2017 Order (ECF No. 161) and Memorandum

           Opinion (ECF No. 160), by which the Court ordered Plaintiff to submit a

           consolidated amended complaint so that this case could proceed;

     2.    The Court’s March 19, 2018 Order (ECF No. 171), by which the Court ordered

           Plaintiff to submit a consolidated amended complaint consistent with the Court’s

           September 18, 2017 Order and Memorandum Opinion;

     3.    The Court’s March 14, 2019 Order (ECF No. 189), by which the Court again

           ordered Plaintiff to submit a consolidated amended complaint consistent with the

           Court’s September 18, 2017 Order and Memorandum Opinion; and

     4.    Plaintiff’s “Rule 59(E) Motion for Reconsideration of March 14th, 2019 Filing”

           (ECF No. 192), by which Plaintiff asserts that the Court’s March 14, 2019 Order

           is “garbage is void and should be vacated”;

     5.    Plaintiff’s Motion for Default Judgment (ECF No. 193), which was filed in lieu of

           complying with the Court’s September 18, 2017 Order and Memorandum




                                           1
         Case 2:13-cv-04066-PBT Document 196 Filed 05/30/19 Page 2 of 2



               Opinion, the Court’s March 19, 2018 Order, and the Court’s March 14, 2019

               Order; and

       6.      Plaintiff’s Motion for Summary Judgment, which was also filed in lieu of

               complying with the Court’s September 18, 2017 Order and Memorandum

               Opinion, the Court’s March 19, 2018 Order, and the Court’s March 14, 2019

               Order (ECF No. 194);

       IT IS HEREBY ORDERED AND DECREED that the Plaintiff’s Motions (ECF Nos.

192, 193, and 194) are DISMISSED as prematurely filed and because Plaintiff has again failed

to comply with the Court’s Orders.

       IT IS FURTHER ORDERED that this case is DISMISSED under Federal Rule of Civil

Procedure 41(b) because Plaintiff has consistently failed to comply with the Court’s Orders,

including the Court’s September 18, 2017 Order and Memorandum Opinion, the Court’s March

19, 2018 Order, and the Court’s March 14, 2019 Order (ECF No. 194), and the Clerk of Court

shall mark this case CLOSED.




                                                            BY THE COURT:
                                                            /s/ Petrese B. Tucker
                                                            ____________________________
                                                            Hon. Petrese B. Tucker, U.S.D.J.




                                                2
